Frese 1:20-cv-22244-JEM Document 1-5 Entered on FLSBDBEKATEI28RE2 Palit? dr -Po4

Officer's Combined Administrative Records
includes The Division And Rank At The Time OF Incident

Terry, Marcus [1D No} 0522 Active
Detective [ Division] investigations ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Accidents
Date No. Involving Description Results
[ on27/2018 [XX-XXXXXXX [Woile: Straight Ahead | Collided With: One Other Vehicle [Preventabie
| Rank: Detective — | Division: investigations
| 08/26/2018 {XX-XXXXXXX While: Stopped | Collided With: One Other Vehicle |Non-Preventable
[__ Rank: Detective j_ Division: Investigations
[ 02/01/2016 [XX-XXXXXXX [While: Straight Ahead |Collides With: Object in Roadway [Pending
| _Rank: Detective j Division: Investigations
| 01/20/2015 j15-0000007 {White: Straight Ahead |Colided With: Mailbox [Preventable
| Rank: Officer | Division: Detective
| 10/05/2013 |XX-XXXXXXX {Whiie: Straight Ahead | Collided With: Motor Vehicle {Operational
| Rank: Officer | Division: Patro!
| 0/01/2016 ]10-d000003 [While: Pursuing Veh | Collided With: Motor Vehicle [Preventabie
| Renk: Officer j Division: Patrol

 

 

 

LEA, Data Technologies ADMINISTRATIVE Database 05/29/2020 9:55:34 AM Page I of 4
Fr@™Se 1:20-cv-22244-JEM Document 1-5 Entered on FLSB8S8eKecc329:020 Pages2 rHos

Officer's Combined Administrative Records

Includes The Division And Rank At The Time Of Incident

Terry, Marcus

   

Detective

 

 

 

 

0522

Investigations

 

 

Active

 

 

 

Status

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Awards
Date No. Involving Description Results
| 04/27/2020 [583 jLetter Of Commendation I Outstanding Teamwork From: Hunsberger. D
| Rank: Detective j_ Division: investigations
[a7 172019 [576 [Letter Of Commendation [Excellent Work |From: Hunsberger. D
| Rank: Detective | Division: Investigations
| 1024/2018 [568 [Letter Of Commendatian j Unit Citation JFrom: Deparment
|__ Rank: Detective | Division: tnvestigations
[ 10/13/2017 [543 jl-etter Of Commendation | Work Perfomance [From: Department
| __ Rank: Detective |_Division: Investigations
0a4/2015 [499 JLetter of Commendation [Work Performance |From: Department
| _ Rank: Detective |_Division: Investigations
i 03/14/2073 [474 [Letter Of Commendation j Work Performance From: Department
} Rank: Detactive [_Division: Investigations
[ oar2or2073 [473 [Letter Of Commendation | Work Performance -_ ;From: Department
| Rank: Detective |_Division: Investigations
| 06/18/2015 445 [Letter Of Commendation | Work Performance [From: Department
| Rank: Detective | Division: investigations
| 04/20/2015 i436 Letter Of Commendation | Work Performance jFrom: Department
|__Rank: Detective {_Division: Investigations
[ 4/2/2018 [434 [Letter Of Commendation j Work Performance [From: Gepartment
{ Rank: Detective | Division: Investigations
[oameaeo1s [aar [Letter Of Commendation ] Work Performance [From: Department
| Rank: Detective | Division: Investigations
| 04/22/2015 [426 [Letter Of Commendation | Work Performance From: Department
|__Rank: Detective | Division: Investigations
| 04/12/2016 fie [Letter Of Commendation | Work Performance [From: Department
{ Rank: Officer | Division: Patrol
[ oz/1ar2o%4 [393 [Letter Of Commendation | Work Performance From: Department
1 Renk: Officar | Division: Patrol
j 02/01/2014 [384 |Letter Of Commendation [work Performance |From: Department
| __Rank: Officer |_ Division: Patrol
[ o8/#7/2012 [375 Letter OF Commendation | Work Perfomance [From: Department
| Rank: Officer | Division: Patrot
| 06/02/2012 [363 jLetter Of Commendation | Work Perfomance [From: Department
| Rank: Officer | Division: Patrat
| 65/40/2010 [328 jLetter Of Commendation | Work Perfomance [From Department
| Rank: Officer | Division: Patrot
| 94/06/2010 [322 jLetter Of Commendation | Work Perfomance [Fram: Department
{ Rank: Officer |_ Division: Patrol

 

 

LE.A, Data Technologies ADMINISTRATIVE Database

O5/29/20280 9:55:35 AM

Page 2 of 4

 
PT CASe 1:20-cv-22244-JEM Document 1-5 Entered on FLSPPOBEKECEH28RE50 Pats dteos

Officer's Combined Administrative Records
Includes The Division And Rank At The Time Of incident

 

 

 

 

 

 

    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Terry, Marcus 0522 Active
| Rank:| Detective Investigations Status
Complaints
Date _No. involvin Description Results
12/43/2018 19-2019 ot |Carmen, Tejeda | Dept. Misconduct / Conduct Uinbecoming {Closed
|. Rank; Detective | Division: Investigations
| o122/2016 18-2018 04 {HARRIS D ADRIAN j Dept. Misconduct / Conduct Unbecoming [File Only
| Rank: Detective | Division: Investigations
[| 05/18/2016 [16-2016 13 [Frankeria Rissing | Dept. Misconduct / Dept. Policy Violation JUnfounded —
| _Rank: Detective | Division: investigations
[01/22/2016 [16-2076 06 jAdrian Haris | Dept. Misconduct / Dept. Policy Violation [Closed
| __Rank: Detective |_Division: investigations
| 10/20/2015 [15-2015 34 [Administrative Review j Dept. Misconduct / Dept. Policy Violation [Exonerated
| _Rank: Detective |_Division: Investigations
07/070015 [15-2015 24 jDHsmv |Dept. Misconduct / Dept. Policy Violation |Sustained-discipline
|__ Rank: Detective {_Division: Investigations
| 09/28/2013 f 13-2013 16 |Khambrei Sanders |Oept. Misconduct / Missing Property |File Only
| _Rank: Officer Division: Patrol
fa7iar2010 [10-2010 14 [interna investigation | Criminal Misconduct / Felony [Unfounded
| _ Rank: Officer Division: Patrol
Documents And Events
Date No. Involvin Description Results
[ arsa7201s [730 [Letter OF Written Counseling [Vehicle Accident Police Vehicle Crashes
| Rank: Detective Division: Investigations
08/27/2015 [625 [Witten Counseling | Violation Of Department Policy [Misuse Computer System
|__ Rank: Detective Division: Investigations
| 02/02/2015 597 {Letter Of Termination | Violation Of Department Policy [Preventable Accident
| Rank: Officer Division: Patrol
01/02/2010 1449 {Letter Of Written Counseling | Vehicle Accident [Preventable Accident
| _Rank: Officer Division: Patrol
L.E.A. Data Technologies ADMINISTRATIVE Database 05/29/2020 9:55:35 AM Page 3 of 4

 

 
FreBSe 1:20-cv-22244-JEM Document 1-5 Entered on FLSPEDSeKeOG329RE20 Pagers gibo7

Officer's Combined Administrative Records
Includes The Division And Rank At The Time Of Incident

Terry, Marcus 0522 Active

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Rank] Detective Investigations Status
Use Of Force
Date _No. Involving Description Results
03/15/2017 17-002825 [Surglary Arrest | Take Down fArrested
{ __ Rank: Detective j_ Division: Investigations
07/22/2012 |12-007588 iFighting j Taser Used On Subject [Medical Treatment Arrest
| Renk: Officer ____ |_Division: Patrot
[o1taro12 [1200475 [Unconscious Person | Fake Down ~— [Medical TreatmentRelease
|__ Rank: Officer | Division: Patrol
[eaeoror [11-003617 [Baker Ret Culfed Subject [Backer Act
Taser Used On Subject
|__ Rank: Officer | Division: Patrol |
{ 1212772010 [i0-012444 |Special Detail Cuffed Subject [Medical Treatment! Arrest |
Take Down
{__Raak: Officer | Division: Patrot |
{ 01/42/2010 19-000359 [Disturbance {Taser Used On Subject [Medical Treatment Arrest
| _Rauk: Officer | Division; Patro!

 

 

 

LEA, Daia Technologies ADMINISTRATIVE Database 05/29/2026 9:55:35 AM Page 4 of 4
